EXHIBIT 10.29

Silgan Holdings Inc.

2004 Stock Incentive Plan

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

 

 

(Outside Director)

Date of Grant:                                         

Restricted Stock Units:             

RESTRICTED STOCK UNIT AGREEMENT made in Stamford, Connecticut, between Silgan
Holdings Inc. and                                                      .

1. Grant of Award. The Company has granted you                  Restricted Stock
Units, subject to the provisions of this Agreement. The Company will hold the
Restricted Stock Units in a bookkeeping account on your behalf until they become
payable or are forfeited or cancelled.

2. Payment Amount. Each Restricted Stock Unit represents the equivalent of one
(1) Share of common stock of the Company. [You will be paid a dividend
equivalent in an amount equal to any cash dividends paid by the Company upon one
Share of common stock for each vested Restricted Stock Unit credited to your
account for which you have deferred delivery of Shares hereunder. Dividend
equivalents will be paid to you in cash as soon as practicable after dividends
are distributed to stockholders.]*

3. Vesting. The restrictions on your Restricted Stock Units will lapse and the
Restricted Stock Units will become fully vested     **     months after the Date
of Grant. If your Service with the Company terminates prior to the end of this
    **     month period, your Restricted Stock Units will immediately be
forfeited, and your rights with respect to these Restricted Stock Units will
end.

4. Form of Payment. Vested Restricted Stock Units will be settled in Shares.

5. Dividend Equivalents. Each Restricted Stock Unit carries with it a right to
dividend equivalents, entitling you to be credited with an amount equal to all
cash dividends paid on one Share of common stock of the Company while the
Restricted Stock Unit is outstanding and until the date of vesting for the
Restricted Stock Unit, subject to this Section 5. You will be credited with such
amounts of dividend equivalents in respect of each Restricted Stock Unit
provided that such Restricted Stock Unit was outstanding on, and had not vested
prior to, the applicable record date for such cash dividend. All such amounts of
dividend equivalents credited to you in respect of each Restricted Stock Unit
will be paid to you upon the date of vesting of such Restricted Stock Unit . In
the event that any Restricted Stock Unit does not vest and is forfeited, all
such amounts of dividend equivalents credited to you in respect of such
Restricted Stock Unit shall be likewise forfeited by you. Such amounts of
dividend equivalents credited to you in respect of unvested Restricted Stock
Units represent an unfunded and unsecured obligation of the Company, subject to
the terms of this Agreement.

 

 

* Include if deferral is applicable.

** Insert number of months, no less than twelve (12).



--------------------------------------------------------------------------------

[6. Deferral of Delivery.

(a) If you would like to defer delivery of Shares to a date subsequent to the
date of vesting of the Restricted Stock Units, you may, provided that, no later
than December 31 of the calendar year immediately prior to the year of the Date
of Grant, you made a written request to the Board of Directors for deferral,
including a suggested delivery date up to 10 years following the Date of Grant.
This request may be made within 30 days after the Date of Grant in the year in
which the Plan is first approved by stockholders of the Company and in the first
year in which you are nominated for election or appointment to the Board of
Directors. The Board of Directors may, in its sole discretion, determine whether
to permit deferral of delivery in the manner requested. If the Board of
Directors does not accept your suggested delivery date, then you will be
notified of this decision in writing and your Shares will be delivered to you
when the Restricted Stock Units vest. If the Board of Directors accepts your
proposal, you will be bound by the deferred delivery date, unless the deferral
period is extended as provided in paragraph (b) below.

(b) If your deferral period expires prior to the termination of your
directorship and you would like to extend your deferral period, you may, at
least 13 months prior to the date on which your initial deferral period is
scheduled to expire, make a written request to the Board of Directors for an
extension of the deferral period, including a revised delivery date no earlier
than 5 years after the delivery date applicable under your initial deferral
request and no later than 20 years following the Date of Grant. The Board of
Directors may, in its sole discretion, determine whether to permit deferral of
delivery in the manner requested. If the Board of Directors does not accept your
proposed revised delivery date, you will be notified of this decision in writing
and the Shares will be delivered to you at the end of the initial deferral
period. If the Board of Directors accepts your proposal, you will be bound by
the revised delivery date, which may not be revoked.

(c) Under no circumstances may a deferral period be extended more than once.

(d) Notwithstanding the foregoing, the Board of Directors may, in its
discretion, distribute Shares from your deferral account prior to the expiration
of your deferral period in the event you have an unforeseeable emergency.

(e) All deferral elections and distributions from your deferral account will be
subject to applicable law, including changes in law affecting outstanding
deferral elections. The Board of Directors has the authority to modify
outstanding deferral elections to the extent necessary to comply with changes in
applicable law.]*

[7. Termination of Service. If your Service with the Company terminates for any
reason (including in the event of your death or disability), any deferred
Restricted Stock Units will be distributed to you as soon as practicable
following such termination. If you are deceased, the Company will make a
distribution to your estate only after the Board of Directors has determined
that the payee is the duly appointed executor or administrator of your estate.]*

[8. Change in Control. In the event of a Change in Control, the Restricted Stock
Units credited to your deferral account will be treated in accordance with the
terms of the Plan.]*

9. Transfer of Award. You may not transfer any interest in Restricted Stock
Units, except by will or the laws of descent and distribution. Any other attempt
to dispose of your interest in Restricted Stock Units will be null and void.

10. Adjustments. In the event of any subdivision of the common stock of the
Company, a declaration of a dividend payable in Shares, or a combination or
consolidation of the outstanding common stock (by reclassification or
otherwise), the Board of Directors will make appropriate adjustments to the
number and kind of Shares covered by the Restricted Stock Units and other
relevant provisions, to the extent necessary to prevent

 

 

*Include if deferral is applicable.

 

2



--------------------------------------------------------------------------------

dilution or enlargement of the benefits or potential benefits intended to be
provided by the Restricted Stock Units. Any such determinations and adjustments
made by the Board of Directors will be binding on all persons.

11. Restrictions on Distribution of Shares. The Company will not be required to
deliver any Shares until all applicable federal and state laws and regulations
and all applicable national securities exchange or national securities
association rules have been complied with and all legal matters in connection
with the issuance and delivery of the Shares have been approved by counsel of
the Company.

12. Disposition of Securities. You may dispose of any Shares paid on your
Restricted Stock Units only pursuant to an effective registration statement
under the Securities Act of 1933 or an exemption or exclusion from the
registration requirement. By accepting the Award and signing this Agreement, you
acknowledge that you have read and understand the Company’s policy on, and are
aware of and understand your obligations under federal securities laws with
respect to, trading in the Company’s securities. The Company will have the right
to recover, or receive reimbursement for, any compensation or profit you realize
on the disposition of Shares received for Restricted Stock Units to the extent
that the Company has a right of recovery or reimbursement under applicable
securities laws.

13. Plan Terms Govern. The grant of Restricted Stock Units, the settlement of
Restricted Stock Units in Shares, and the disposition of such Shares are subject
to the provisions of the Plan and any rules that the Board of Directors may
prescribe. The Plan document, as may be amended from time to time, is
incorporated into this Agreement. Capitalized terms used in this Agreement have
the meaning set forth in the Plan, unless otherwise stated in this Agreement. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the Plan will control. By accepting the Award, you acknowledge
receipt of the Plan, as in effect on the date of this Agreement.

14. Compliance with Applicable Law. Notwithstanding anything to the contrary
herein, all grants and settlements of Restricted Stock Units and all deferral
elections and distributions from your deferral account will be subject to
Section 409A of the Code and other applicable law. To the extent that this
Agreement or any deferral election is in violation of Section 409A of the Code
or guidance issued thereunder, this Agreement or the deferral election, as
applicable, will be deemed amended as necessary to conform to Section 409A of
the Code and related guidance.

15. Personal Data. To comply with applicable law and to administer the Plan and
this Agreement properly, the Company and its agents may hold and process your
personal data, including your home address and Social Security number. By
accepting the Award, you expressly consent to the use of this data by the
Company and its agents and to the transfer of this data outside the country in
which you perform services or reside.

16. Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the Service of the Company or any of its Affiliates or to interfere
in any way with the right of the Board of Directors or the stockholders to
terminate your directorship at any time. Distribution of Shares on your
Restricted Stock Units is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf. You have no voting rights or other rights as a stockholder of the
Company pursuant to the Restricted Stock Units until Shares are actually paid to
you.

17. Incorporation of Other Agreements. This Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Restricted
Stock Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Restricted Stock Units.

18. Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

3



--------------------------------------------------------------------------------

By accepting this Award and signing below, you confirm the following:

(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement and the Plan; and

(ii) you understand and agree that this Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Award, and that
any prior agreements, commitments or negotiations concerning the Restricted
Stock Units are replaced and superseded.

 

SILGAN HOLDINGS INC. By:       Name:  

Title:

 

OUTSIDE DIRECTOR

  

(Signature)

  

(Print Name)

  

(Address)

  

(City, State, Zip Code)

   (Social Security Number)

 

4